Citation Nr: 1217256	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  04-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served from January 1970 to October 1970 in active duty for training (ACDUTRA) for the United States Naval Reserve (USNR).  

The matter was last before the Board on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Decatur, Georgia (RO).  

In May 1996, the Board denied the claim for service connection for a low back disability.  In November 2007, the Board reopened and remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, to obtain additional records, issue notice compliant with the requirements of the Veterans Claims Assistance Act (VCAA), and provide a VA examination.  In January 2010, the Board again denied service connection for a low back disability.  

The January 2010 Board decision was vacated and remanded to the Board by a Memorandum Decision of the Court of Appeals for Veterans Claims (Court) in June 2011.  

A letter was sent to the Veteran's attorney, with a copy to the Veteran, on February 14, 2012, in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A 90-Day Letter Response Form from the Veteran, dated February 21, 2012 indicated that he did not have any additional evidence to submit and requested that the Board proceed immediately with readjudication of the claim.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

In its June 2011 Memorandum Decision, the Court essentially held that the Board did not consider the Veteran's allegation that he had experienced continuous symptoms of his back disorder since his discharge from active Naval service; and that the Board did not properly evaluate evidence in support of the claim. Both of these deficiencies will be addressed on remand to the RO. 

The Veteran was afforded VA examinations in May 1992 and July 2009 to address the nature and etiology of his low back disorder.  The May 1992 VA examiner diagnosed the Veteran with the residuals of a back injury with prominent pain and limited range of motion, and with a history of hiatal hernia with chronic pain; however, the examiner failed to provide an opinion as to the etiology of the diagnosed residuals of a back injury.  

The July 2009 VA examiner failed to indicate whether or not the claims file was reviewed prior to or after the examination.  Here, the Veteran was diagnosed with degenerative disc disease of the thoracolumbar spine and with degenerative disc disease of the cervical spine; however, the examiner opined that the etiology of the Veteran's spine disability could not be determined without resorting to mere speculation.  

Since the Board's last review, the Court observed that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 389 (2010)(noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  

The Board has also reviewed the record since its last denial and has determined that further inquiry is warranted as to the Veteran's apparent reward of benefits from the Social Security Administration (SSA) received by VA in September 2009. It  indicates that the Veteran has been awarded SSA monthly disability benefits effective from November 2008, for both a mental and orthopedic (back) disorder.  The records may be relevant as evidence of a continuity of symptomatology of the Veteran's low back disability and therefore must be sought in connection with the current appeal.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  

Further, given the Veteran's continued allegation of having both strained his back moving a "350 pound" air conditioner in service, as well as having been "blown up in the air" when a boiler exploded in his proximity (see December 2002 statement), the Board has determined that additional development is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

2. Contact the appropriate agency holding any and all records of the U.S. Navy, documenting on-board accidents of vessels and attempt to obtain documentation of a boiler explosion on the USS English, DD 696, occurring off the coast of Bermuda on or about March 28, 1970 (see statement of R.L.H., dated January 2009). 

3.  Review the claims file and ensure the above development action has been conducted and completed.  IF ANY FACTUAL BACKGROUND EVIDENCE IS OBTAINED WHICH ALTERS THE REVIEWED EVIDENCE, ADVISE THE EXAMINER. Then, obtain an advisory medical opinion from a suitably qualified physician.  



The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.  

(b) If the examiner determines that further examination is necessary in order to provide the requested medical opinion, see that the Veteran is scheduled for such an examination.  

(c) Although the examiner must review all evidence of record, his or her attention is called to the following:

* The Veteran (and a Naval service colleague) allege that he injured his back while moving a 350-400 pound air conditioner on the training vessel USS English. AT THE TIME OF WRITING OF THIS REMAND, there is no service department medical documentation of such an occurrence. (If such documentation is obtained of the back trauma related to the moving of the air conditioner, or the Veteran's allegation of having been in proximity to a ship's boiler explosion, the examiner should examine and consider these records);

* However, the Veteran's service treatment records (contained in the brown envelope, Volume I of claims folder) indicate that on March 22, 1970, he complained of abdominal pain, which began the previous day. It was noted that he could walk without difficulty. On March 23, 1970, he continued to complain of abdominal pain, which then radiated to the left lower quadrant of his back. The diagnostic assessment was that the Veteran had a lumbosacral back strain. He was provided light duties for three days. On March 28, 1970, the Veteran was noted to have been "examiner and found to be physically qualified for release" from active duty, and he "required neither treatment nor hospitalization at [that] time;" 

* Contrary to the Veteran's assertions of such service, the Veteran did not serve in Vietnam as a patrol boat gunner - the significance being that his account of such combat service is not presumed credible under the law, but must be evaluated with all other evidence; 

* A physician reported that the Veteran received an injection of unknown identity and of unknown purpose at some point in February 1971, which the Veteran alleges was for back pain; 

* AT THE TIME OF WRITING OF THIS REMAND, the first post-service MEDICAL evidence in the claims folder is dated 1984, approximately 14 years after service but which pre-dates the date of treatment; 

* The Veteran, his mother (apparently a registered nurse), and friend have provided statements indicating that the Veteran has had continuous back pain since discharge from service. 

* The Veteran has been diagnosed as having left sacrospinalis strain with spasm, diagnosed after the Veteran reported both having had back pain and that he had recently reinjured his back after moving a bed (June 1991);  "symmetrical bilateral sacroiliitis, suggesting possibility of ankylosing spondylitis" (February 1993 VA radiologist); "no apparent herniated disc lesion or any significant abnormality" (March 1993 VA CT of lumbar spine);  "chronic low back pain of undetermined origin" (May 1997); "benign lumbar spine osteoporotic fractures" (September 2009); and degenerative disc disease of the cervical and thoracolumbar spine (June 2009). 

The examiner should review these records, and any other relevant information when determining if they collectively represent postservice evidence of the same low back symptomatology that the Veteran claims to have experienced in service.  

(d) THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES, WITHIN A REASONBLE DEGREE OF MEDICAL CERTAINTY: 

(1) Given all of the evidence of record, to include that reviewed above AND ANY EVIDENCE THAT IS OBTAINED AFTER THE WRITING OF THIS REMAND, DOES THE VETERAN HAVE A BACK DISABILITY THAT WAS EITHER CAUSED; OR AGGRAVATED BEYOND NORMAL PROGRESSION DURING OR AS A RESULT OF ACTIVE MILITARY SERVICE?  

(2) Given all of the evidence of record, to include that reviewed above AND ANY EVIDENCE THAT IS OBTAINED AFTER THE WRITING OF THIS REMAND, ARE THE VETERAN'S ASSERTIONS AS WELL AS THOSE OF HIS MOTHER, FRIENDS, AND SERVICE COLLEAGUES OF A CONTINUITY OF SYMPTOMS CREDIBLE (WITHOUT REGARD TO MEDICAL TREATMENT), AND INDICATE THAT HE HAS HAD A CONTINUING BACK DISABILILTY SINCE HE WAS DIAGNOSED WITH LUMBAR STRAIN IN MARCH 1970  

The question of the present severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.  

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; and whether the examiner explained the factual and medical bases for any opinion.  

(f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

4.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


